Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 December 2021 has been entered.

Reasons for Allowance
Claims 1-15 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments starting on Page 7 of the response filed on 16 November 2021 reviewed carefully and the amendments of the claims 1 and 11, filed on 16 November 2021 would overcome the claim rejections based on 35 USC §103.

Regarding claims 1 and 11, the prior art does not disclose or suggest, in combination with all other claim limitations and the allowable feature being:
a method and control device for a throughput-optimized production of printed circuit boards in which, the control device configured to identify a set of pick-and-place lines, identify a set of clusters, identify a number of empty shuttle table sets, estimate a respective time duration for fitting, estimate a respective production time duration for producing one cluster, select a 

production order wherein the number of positions corresponds to the number of real fitting families and each position is assigned to a respective fitting family, optimize an assignment and produce the printed circuit boards with the aid of the optimized assignment and order of the clusters.

Prior art of record Maenishi (US 20040073322) teaches a method and a device for optimized production of electronic components onto a substrate. However, Maenishi does not teach a fitting realized by shuttle tables that are attachable to a pick-and-place lines or number of positions corresponds to the number of real fitting families or each position is assigned to a respective fitting family. 
Prior art of record Craiovan (US 20150160648) teaches a method of allocating printed circuit boards to the fitting lines by integral linear programming. However, Craiovan fails to teach selecting a production order in which number of positions corresponds to the number of real fitting families and each position is assigned to a respective fitting family. 
Newly found prior art of record Pfaffinger (US 20150195966) teaches a fitting system for the allocation of printed circuit boards on a plurality of fitting lines including allocating under predefined specifications and determining a threshold. However, Pfaffinger does not teach identifying empty table sets or selecting a production to avoid waiting times or the number of positions corresponds to the number of fitting families. 
Prior art reference Pruefer (US 6516514) teaches a method of optimizing the performance of a pick-and-place line by grouping number of component types fitted with feed units so that the production time can be as short as possible. However, Pruefer does not teach selecting production order or number of positions of fitting families and each position assigned to a fitting family. 
. 

 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/JOSE K ABRAHAM/Examiner, Art Unit 3729                  
                                                                                                                                                                                      /PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729